DETAILED ACTION
	This office action is response to communications for Application No. 16/549,849 filed on 08/23/2019.
Preliminary Amendment
Claims 2, 5-7, 10, 11, 16, 19, 21, 25, 26, 30, and 33-35 have been cancelled.
Claims 4, 19, 17, 18, 20, 24, 27, 29, 31, and 32 have been amended.
Accordingly, Claims 1, 3, 4, 8, 9, 12-15, 17, 18, 20, 22-24, 27-29, 31, and 32 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim for priority to Provisional Application No. 62/722,541 filed on 08/24/2018.

Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 04/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because: FIG. 1 contains a missing box with respect to #110. FIG. 2 includes a schematic flow chart of a method for subterranean drilling operations in accordance with an embodiment as described in the specification but does not have any information or text with respect to the steps performed contained in the figures. 


Claim Objections
Claim 4 is objected to because of the following informalities: The claim recites, “calculating a friction value FV of the wellbore based the time interval T”. The claim should read, “calculating a friction value FV of the wellbore based on the time interval T”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 9 and 24, the claims recites “wherein the rotational speed of the drill string is approximately 0 revolutions per minute (RPM) prior to adjusting the rotational speed of the drill string”. The term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Edbury et al. (U.S. Patent Publication No. 2013/0032407 A1, hereinafter “Edbury”) in view of Wang et al. (Non-Patented Literature, “Modeling Friction Performance of Drill String Torsional Oscillation Using Dynamic Friction Model”, hereinafter “Wang”). 

	Regarding Claim 1, Edbury discloses a method for a subterranean drilling operation comprising: 
	adjusting (Edbury, [0081], “Drilling parameters are controlled to adjust inclination.” [0140], “A control system may, for example, automatically react and make optimization adjustments based on sensor signals (with or without human involvement).”) a wellbore parameter (Edbury, [0021], “A method of assessing a vertical depth of a well bore, drilling tool operating within a well bore or a drill bit used to form an opening in a subsurface formation…” [0085-0086], “The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.”);
	calculating a time interval T (Edbury, [0058], “…continuous signals and signals that are pulsed repeatedly over a selected period of time. Continuous signals may be sent or received at regular intervals or irregular intervals.”[0084], “In one embodiment, calculations are performed against real-time data received from the drilling rig equipment sensors, mud equipment sensors…” [0196], “FIG. 14 is a plot over time illustrating tuning in a transition from rotary drilling to slide drilling with surface adjustments at intervals.” [0217], “At this time, there are 30 m of rotated hole and 2 full sample intervals of rotary drilling.” [0245], “The real-time data may be, for example, data gathered between periodic updates (“snapshots”) from a measurement while drilling (MWD) tool on a bottom hole assembly.” [0247-0249], “The intervals drilled sliding may be updated each time toolface data point is received from the MWD.”) between adjustment (Edbury, “[0081], “Drilling parameters are controlled to adjust inclination.” [0140], “A control system may, for example, automatically react and make optimization adjustments based on sensor signals (with or without human involvement).”) of the wellbore parameter (Edbury, [0021], “A method of assessing a vertical depth of a well bore, drilling tool operating within a well bore or a drill bit used to form an opening in a subsurface formation…” [0085-0086], “The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.”) and a resulting change (Edbury, [0169], “Commonly, when a section is drilled in a rotary mode of drilling, the BHA toolface continually changes as the drill string rotates.” [0170], “The magnitude of the windup changes dynamically as the external loads imposed on the drill string change.” [0179], “Once the BHA toolface is synchronized, the BHA toolface may be tuned (using, for example, holding torque applied at the surface of the drill string) to maintain the BHA toolface at a desired rotational position during slide drilling and using surface rotation to adjust the holding torque up or down intermittently to effect a change in the BHA toolface.”) at a bottom hole assembly (Edbury, [0068], “Drilling platform 104 may be operated to drill well 117 and to advance drill string 110 and bottom hole assembly 112 into formation 104.” [0085-0086], “The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.” [0169], “Commonly, when a section is drilled in a rotary mode of drilling, the BHA toolface continually changes as the drill string rotates.”) of a drill string (Edbury, [0068], “Drilling platform 104 may be operated to drill well 117 and to advance drill string 110 and bottom hole assembly 112 into formation 104.” [0246], “In some embodiments, trajectory calculation is based on surveys (such as quiet surveys collected while adding drillpipe to the string).”);
(Edbury, [0058], “…continuous signals and signals that are pulsed repeatedly over a selected period of time. Continuous signals may be sent or received at regular intervals or irregular intervals.”[0084], “In one embodiment, calculations are performed against real-time data received from the drilling rig equipment sensors, mud equipment sensors…” [0196], “FIG. 14 is a plot over time illustrating tuning in a transition from rotary drilling to slide drilling with surface adjustments at intervals.” [0217], “At this time, there are 30 m of rotated hole and 2 full sample intervals of rotary drilling.” [0245], “The real-time data may be, for example, data gathered between periodic updates (“snapshots”) from a measurement while drilling (MWD) tool on a bottom hole assembly.” [0247-0249], “The intervals drilled sliding may be updated each time toolface data point is received from the MWD.”) and determining resistance (Edbury, [0131], “The power section is a positive displacement system so as resistance to rotation (a braking torque) is applied on the rotor (from the bit), the pressure required to maintain the fixed fluid flow rate increases.”) in a wellbore (Edbury, [0021], “A method of assessing a vertical depth of a well bore, drilling tool operating within a well bore or a drill bit used to form an opening in a subsurface formation…” [0085-0086], “The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.”).

	Although Edbury discloses “friction” calculations and determining a "resistance” associated with the drill string, which may properly imply to one of ordinary skill in the art as “friction model” modeling the “resistance”, Edbury does not explicitly disclose, “modeling the resistance to form a friction model of the wellbore”.
	However, Wang discloses modeling the resistance (Wang, [Page 1, Abstract], “In addition, by involving general field drilling parameters, this model can accurately describe the friction behavior and quantitatively predict the frictional resistance in horizontal drilling.” [Page 9, Section 4.3.1], “Parametric studies were run to explore the relationship between dynamic shear and axial friction resistance for drill pipes, as shown in Figure 9.”) to form a friction model (Wang, [Page 1, Abstract, “In addition, by involving general field drilling parameters, this model can accurately describe the friction behavior and quantitatively predict the frictional resistance in horizontal drilling.” [Page 9, Section 4.3.1], “Parametric studies were run to explore the relationship between dynamic shear and axial friction resistance for drill pipes, as shown in Figure 9.”) of the wellbore (Wang, [Page 1, Introduction], “The sliding drilling mode is a critical process that drilling string maintains only axial sliding movement to keep tool face of downhole assembly (BHA) from rotating (the orientation of tool face of BHA can control the direction of wellbore).”)
	Edbury and Wang are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques directed to subterranean drilling. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Wang’s design of “modeling the resistance to form a friction model of the wellbore” to accurately describe the friction behavior and quantitatively predict the frictional resistance in horizontal drilling (Wang, [Page 1, Abstract], “In addition, by involving general field drilling parameters, this model can accurately describe the friction behavior and quantitatively predict the frictional resistance in horizontal drilling.”).

	Regarding Claim 8, Edbury discloses the method of claim 1, wherein adjusting the wellbore parameter comprises: 
	adjusting a wellbore pressure (Edbury, [0071], “Examples of characteristics that may be measured by the MWD tool include natural gamma, attitude (inclination & azimuth), toolface, borehole pressure, and temperature.” [0085-0086], “The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.”);
(Edbury, [0085-0086], “The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.” [0090], “At 160, torque is applied to a drill string at the surface of the formation to rotate the drill string in the formation at a specified drill string rpm.” [0092], At 166, the applied torque on the drill string is reduced to reduce the drill string rotational speed to zero while continuing to operate the mud motor at the specified differential pressure.”);
	starting pumps (Edbury, [0091], “At 162, drilling fluid is pumped to the mud motor at a specified flow rate to turn the drill bit to drill in the formation.” [0127], “Mud pumps are started and after a predetermined time the flow rate is ramped (at a predetermined rate) to the target flow rate.”);
	stopping pumps (Edbury, [0127], “The drill string rotation may be performed prior to mud pumps being engaged to reduce pressure when recommencing mud flow in the annulus.” [0133], “Upon detection of a stall, flow to the mud motor is automatically shut off (for example, by turning off a pump for the motor) at 264.” [0237], “In one embodiment, the pressure signature of “pumps off” is detected (see, for example, FIG. 19)…”); or 
	a combination thereof (Edbury, [0081], “Drilling parameters are controlled to adjust inclination. In certain embodiments, dropping is accomplished by increasing the mud flow rate whilst decreasing rate of penetration and build is accomplished by a combination of decreased RPM and decreased flow with increased Rate of penetration.” [0125], “Differential pressure is measured across a defined length of mud delivery line (which may be between the pump and drill rig of a drilling system).” [0140], “A control system may, for example, automatically react and make optimization adjustments based on sensor signals (with or without human involvement).”).

	Regarding Claim 9, Edbury discloses the method of claim 8, wherein the rotational speed of the drill string (Edbury, [0085-0086], “The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.” [0090], “At 160, torque is applied to a drill string at the surface of the formation to rotate the drill string in the formation at a specified drill string rpm.” [0092], At 166, the applied torque on the drill string is reduced to reduce the drill string rotational speed to zero while continuing to operate the mud motor at the specified differential pressure.”) is approximately 0 revolutions per minute (RPM) prior to adjusting the rotational speed of the drill string (Edbury, [0090], “At 160, torque is applied to a drill string at the surface of the formation to rotate the drill string in the formation at a specified drill string rpm.” [0092], At 166, the applied torque on the drill string is reduced to reduce the drill string rotational speed to zero while continuing to operate the mud motor at the specified differential pressure.” [0098], “The plot shows the relationship between torque and BHA toolface roll when string RPM at surface is zero. With the bit on bottom drilling, as the drill pipe RPM is set to zero…”), wherein adjusting the wellbore pressure comprises raising the wellbore pressure (Edbury, [0091], “At 164, the mud motor is operated at a specified differential pressure (which may be proportional to the flow rate of the drilling fluid) to turn the drill bit to drill in the formation.” [0118], “ In one embodiment, an automatic control system seeks a target differential pressure by increasing the rate of forward motion of a drill string into a hole as long as pre-defined conditions are met.” [0132], “At 260, a maximum differential pressure is set for the drilling operation.”), lowering the wellbore pressure, or a combination thereof (Edbury, [0091], “At 164, the mud motor is operated at a specified differential pressure (which may be proportional to the flow rate of the drilling fluid) to turn the drill bit to drill in the formation.” [0129], “Differential pressure across a mud motor is allowed to decrease. In some embodiments, differential pressure is allowed to decrease to a user set point.” [0133], “At 266, the differential pressure is allowed to drop below the assigned maximum differential pressure before allowing restart of the motor.”), and wherein adjusting the rotational speed of the drill string occurs at successive pipe joint operations (Edbury, [0067-0068], “Drill string 110 is made of a series of drill pipes 116 that are sequentially added to drill string 110 as well 117 is drilled in formation 102.” [0078], “Once each joint of drill pipe is made up, control may be handed over to a PLC of the control system.” [0128-0129], “During drilling operations, once drilling has progressed to the maximum available depth for a given length of drill pipe, the drilling rig is used to finish drilling and prepare to add another length of drill pipe.” [0246], “In some embodiments, trajectory calculation is based on surveys (such as quiet surveys collected while adding drillpipe to the string).” [0288-0289], “The directives are automatically calculated as each joint is completed.”).

	Regarding Claim 12, Edbury discloses the method of claim 8, wherein adjusting the rotational speed of the drill string is performed along a predetermined, input torque profile (Edbury, [0084], “In some embodiments, a control system provides a suite of engineering calculations needed for drilling a well. Engineering modules may be provided, for example, for survey, wellplan, directional drilling, torque and drag, and hydraulics.” [0110], “For example, torque measurement may be used to solve for unknown weight on bit using a torque and drag model.” – Examiner’s Note: Edbury discloses a suite of engineering calculations (which includes torque and drag) needed for drilling and also discloses a “torque and drag model” for torque measurements, which under the broadest reasonable interpretations, represents a “predetermined input torque profile”. ) or a predetermined, input speed profile (Edbury, [0127], “The drill string is rotated at a predetermined RPM.”).

	Regarding Claim 13, Edbury discloses the method of claim 12, further comprising adjusting the frictional model by comparing (Edbury, [0085-0086], “The graphical user interface screen may update constantly while the program is running and receiving data. The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.” [0090], “In some embodiments, a relationship is assessed, for a particular mud motor, between motor output torque and differential pressure across the mud motor.” [0245], “The real-time data may be, for example, data gathered between periodic updates (“snapshots”) from a measurement while drilling (MWD) tool on a bottom hole assembly.” – Examiner’s Note: Edbury discloses a method to continually assess and update data with measured data in real-time, which under the broadest reasonable interpretation, represents “comparing” the follow parameters.) the input torque profile (Edbury, [0084], “In some embodiments, a control system provides a suite of engineering calculations needed for drilling a well. Engineering modules may be provided, for example, for survey, wellplan, directional drilling, torque and drag, and hydraulics.” [0110], “For example, torque measurement may be used to solve for unknown weight on bit using a torque and drag model.”) to a received torque profile (Edbury, [0032], “FIG. 4 illustrates one embodiment of torque measured on a drill string at the surface of a formation against time during a test to determine a torque/differential pressure relationship at a transition from rotary drilling to slide drilling…” [0085], “The graphical user interface screen may update constantly while the program is running and receiving data. The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.” [0094], “At 170, a relationship is modeled between torque on the drill bit and differential pressure across the mud motor based on the measured holding torque and the specified differential pressure.”) or the input speed profile (Edbury, [0127], “The drill string is rotated at a predetermined RPM.”) to a received speed profile (Edbury, [0090], “At 160, torque is applied to a drill string at the surface of the formation to rotate the drill string in the formation at a specified drill string rpm.” [0202], “In some embodiments, a method of controlling drilling directions includes automatically rotating a drill string at multiple speeds during a rotation cycle.”).

	Regarding Claim 14, Edbury discloses the method of claim 1, further comprising analyzing the friction model to estimate trapped torque in the drill string (Edbury, [0098], “With the bit on bottom drilling, as the drill pipe RPM is set to zero, the torque trapped in the string rotates the BHA to the right until the torque in the string at the surface is balanced with the reactive torque from the motor trying to rotate the BHA the opposite direction.”).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Edbury et al. (U.S. Patent Publication No. 2013/0032407 A1, hereinafter “Edbury”) in view of Wang et al. (Non-Patented Literature, “Modeling Friction Performance of Drill String Torsional Oscillation Using Dynamic Friction Model”, hereinafter “Wang”) in further view of Jeffryes et al. (U.S. Patent Publication No. 2018/0320501 A1, hereinafter “Jeffryes”). 

	Regarding Claim 3, Edbury discloses the method of claim 1, wherein the calculating the time interval T further comprises: 	
	transmitting a control signal (Edbury, [0058], ““Continuous” or “continuously” in the context of signals (such as magnetic, electromagnetic, voltage, or other electrical or magnetic signals) includes continuous signals and signals that are pulsed repeatedly over a selected period of time.” [0066], “In certain embodiments, a control system may be programmed to include control signals that emulate control signals from a driller…” [0140], “A control system may, for example, automatically react and make optimization adjustments based on sensor signals (with or without human involvement).”) from a surface of a subterranean formation (Edbury, [0071], “The MWD tool may transmit data to the surface by way of mud pulsing, electromagnetic telemetry, or any other form of data transmission (such as acoustic or wired drillpipe).” [0093-0095], “At 168, a holding torque on the drill string at the surface of the formation is measured.”) to the bottom hole assembly (Edbury, [0068], “Drilling platform 104 may be operated to drill well 117 and to advance drill string 110 and bottom hole assembly 112 into formation 104.” [0085-0086], “The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.” [0169], “Commonly, when a section is drilled in a rotary mode of drilling, the BHA toolface continually changes as the drill string rotates.”) of the drill string (Edbury, [0068], “Drilling platform 104 may be operated to drill well 117 and to advance drill string 110 and bottom hole assembly 112 into formation 104.” [0246], “In some embodiments, trajectory calculation is based on surveys (such as quiet surveys collected while adding drillpipe to the string).”) in the wellbore (Edbury, [0021], “A method of assessing a vertical depth of a well bore, drilling tool operating within a well bore or a drill bit used to form an opening in a subsurface formation…” [0085-0086], “The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.”);
	measuring a time interval T(1) (Edbury, [0058], “…continuous signals and signals that are pulsed repeatedly over a selected period of time. Continuous signals may be sent or received at regular intervals or irregular intervals.”[0084], “In one embodiment, calculations are performed against real-time data received from the drilling rig equipment sensors, mud equipment sensors…” [0196], “FIG. 14 is a plot over time illustrating tuning in a transition from rotary drilling to slide drilling with surface adjustments at intervals.” [0217], “At this time, there are 30 m of rotated hole and 2 full sample intervals of rotary drilling.” [0245], “The real-time data may be, for example, data gathered between periodic updates (“snapshots”) from a measurement while drilling (MWD) tool on a bottom hole assembly.” [0247-0249], “The intervals drilled sliding may be updated each time toolface data point is received from the MWD.” – Examiner’s Note: Wang discloses measurements in real-time including time periods and intervals, which under the broadest reasonable interpretation, represents a plurality of time intervals, T1, T2, etc.) between when the control signal is transmitted at the surface (Edbury, [0007], “In addition, since data from downhole instrumentation must be transmitted to the surface (such as by mud pulsing or periodic electromagnetic transmissions), the downhole instrumentation may provide only limited “snapshots” at periodic intervals during the drilling process.” [0071], “The MWD tool may transmit data to the surface by way of mud pulsing, electromagnetic telemetry, or any other form of data transmission (such as acoustic or wired drillpipe).” [0237], “Internal BHA pressure is sampled. The internal pressure may transmitted to the surface and/or stored.”) and when the wellbore parameter is adjusted at the surface (Edbury, [0081], “Drilling parameters are controlled to adjust inclination.” [0140], “A control system may, for example, automatically react and make optimization adjustments based on sensor signals (with or without human involvement).”);
	measuring a time interval T(2) (Edbury, [0058], “…continuous signals and signals that are pulsed repeatedly over a selected period of time. Continuous signals may be sent or received at regular intervals or irregular intervals.”[0084], “In one embodiment, calculations are performed against real-time data received from the drilling rig equipment sensors, mud equipment sensors…” [0196], “FIG. 14 is a plot over time illustrating tuning in a transition from rotary drilling to slide drilling with surface adjustments at intervals.” [0217], “At this time, there are 30 m of rotated hole and 2 full sample intervals of rotary drilling.” [0245], “The real-time data may be, for example, data gathered between periodic updates (“snapshots”) from a measurement while drilling (MWD) tool on a bottom hole assembly.” [0247-0249], “The intervals drilled sliding may be updated each time toolface data point is received from the MWD.” - Examiner’s Note: Wang discloses measurements in real-time including time periods and intervals, which under the broadest reasonable interpretation, represents a plurality of time intervals, T1, T2, etc.) between when the control signal is received at the bottom hole assembly (Edbury, [0007], “In addition, since data from downhole instrumentation must be transmitted to the surface (such as by mud pulsing or periodic electromagnetic transmissions), the downhole instrumentation may provide only limited “snapshots” at periodic intervals during the drilling process.” [0171], “One way to measure toolface direction is with downhole instrumentation (for example, a MWD tool on a bottom hole assembly).” [0237], “Internal BHA pressure is sampled. The internal pressure may transmitted to the surface and/or stored.” [0243], “In some embodiments, a calibration procedure is used to measure and account for the interference on Bz of a bottom hole assembly.”) and when the resulting change is detected at the bottom hole assembly (Edbury, [0243], “In some embodiments, a calibration procedure is used to measure and account for the interference on Bz of a bottom hole assembly.” [0245], “The real-time data may be, for example, data gathered between periodic updates (“snapshots”) from a measurement while drilling (MWD) tool on a bottom hole assembly.”); and
	calculating the time interval T in the wellbore (Edbury, [0058], “…continuous signals and signals that are pulsed repeatedly over a selected period of time. Continuous signals may be sent or received at regular intervals or irregular intervals.”[0084], “In one embodiment, calculations are performed against real-time data received from the drilling rig equipment sensors, mud equipment sensors…” [0196], “FIG. 14 is a plot over time illustrating tuning in a transition from rotary drilling to slide drilling with surface adjustments at intervals.” [0217], “At this time, there are 30 m of rotated hole and 2 full sample intervals of rotary drilling.” [0245], “The real-time data may be, for example, data gathered between periodic updates (“snapshots”) from a measurement while drilling (MWD) tool on a bottom hole assembly.” [0247-0249], “The intervals drilled sliding may be updated each time toolface data point is received from the MWD.”) 

	Although Edbury discloses “real-time” techniques for updating and monitoring the drilling technique with respect to “time intervals” or periods including differential and displacement parameters and Wang discloses “time steps” with respect to frictional changes which may properly imply to one of ordinary skill in as calculating time intervals “based on a difference between a first and second time”, Edbury and Wang does not explicitly disclose calculating the time interval T in the wellbore “based on a difference between the T(1) and T(2) time intervals”.
	However, Jeffryes discloses calculating the time interval T (Jeffryes, [0072], “In some embodiments, after an initial weight of the drillstring on the drill rig WOB0 is set in the first step, the algorithm loops around the subsequent steps at a repeat interval that is sufficiently short that the steps are repeated multiple times during the dominant rotational resonance of the system.” [0042-0043], “In some embodiments, the acquired sensor data may include or be associated with a timestamp (e.g., a date, time or both) indicating when the sensor data was acquired.” [0047], “In some embodiments, the encrypted sensor data 148 may be provided in real-time to offsite user devices 120 such that offsite personnel may view real-time status of the drilling rig 102 and provide feedback based on the real-time sensor data.” [0066-0068], “The time it takes for rotational and axial waves to travel from the surface to the downhole BHA may be included in the algorithm.” [0081], “In discrete time, with sampling interval δ this filter is trivial to implement…”) in the wellbore (Jeffryes, [0023], “Rotational waves travel up and down the drillstring as the drillsring is rotated in the wellbore.” [0034], “Accordingly, the downhole system 110 may refer to tools disposed in the wellbore, e.g., as part of the drillstring used to drill the well.”) based on a difference between the T(1) and T(2) time intervals (Jeffryes, [0066], “The time difference between the effects of the action being seen on the surface weight and the surface torque is the same as the wave travel time required for the algorithm.” [0067], “This time difference will grow as the drillstring is lengthened through drilling. While the time difference may have been estimated once, it may again be estimated every time the drillstring length changes.”)
	Edbury, Wang, and Jeffryes are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques directed to subterranean drilling. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Jeffryes’s design of calculating the time interval T in the wellbore “based on a difference between the T(1) and T(2) time intervals” to validate and monitor the effects of the actions been seeing on the surface as the drill string length changes, i.e., pipe segments being added, with respect to the travel time or “time intervals” associated with the transmitted signals (Jeffryes, [0067], “Alternatively, the same method may be employed using a simulation of the drillstring. This time difference will grow as the drillstring is lengthened through drilling. While the time difference may have been estimated once, it may again be estimated every time the drillstring length changes. Simulation can be used to estimate the change in time difference with the addition of a pipe stand (lengthened drillstring), and this estimated change may be made either to the simulated or measured time difference. Alternatively, the time difference can be measured on two or more occasions, and then linear extrapolation may be used to adjust the time difference as a pipe stand is added to the drillstring (lengthened drillstring). Linear extrapolation may be valid so long as the same kind of drill pipe is being added to the top of the drillstring.”).

	Regarding Claim 4, Edbury discloses the method of claim 3, further comprising: 
	calculating a friction value FV of the wellbore (Edbury, [0101], “For example, a control system may monitor conditions and assess: (1) current surface tension—off bottom surface tension; (2) torque and drag model weight on bit (“WOB”) using surface tension and off bottom friction factor; (3) torque and drag model WOB using torque and off bottom friction factor; and (4) drill-on test WOB against motor differential pressure.” [0115-0116], “At 224, an off-bottom friction factor is determined, from off-bottom rotating torque data.” [0122-0123], “For example, a friction factor may be established from motor output and torque measured at the surface.” [0293-0294], “In one embodiment, the drill string may be rotated in one direction until the BHA is rotating and a friction factor has stabilized, at which time the windup is measured.”) based the time interval T (Edbury, [0058], “…continuous signals and signals that are pulsed repeatedly over a selected period of time. Continuous signals may be sent or received at regular intervals or irregular intervals.”[0084], “In one embodiment, calculations are performed against real-time data received from the drilling rig equipment sensors, mud equipment sensors…” [0196], “FIG. 14 is a plot over time illustrating tuning in a transition from rotary drilling to slide drilling with surface adjustments at intervals.” [0217], “At this time, there are 30 m of rotated hole and 2 full sample intervals of rotary drilling.” [0245], “The real-time data may be, for example, data gathered between periodic updates (“snapshots”) from a measurement while drilling (MWD) tool on a bottom hole assembly.” [0247-0249], “The intervals drilled sliding may be updated each time toolface data point is received from the MWD.”);
(Edbury, [0101], “For example, a control system may monitor conditions and assess: (1) current surface tension—off bottom surface tension; (2) torque and drag model weight on bit (“WOB”) using surface tension and off bottom friction factor; (3) torque and drag model WOB using torque and off bottom friction factor; and (4) drill-on test WOB against motor differential pressure.” [0115-0116], “At 224, an off-bottom friction factor is determined, from off-bottom rotating torque data.” [0122-0123], “For example, a friction factor may be established from motor output and torque measured at the surface.” [0293-0294], “In one embodiment, the drill string may be rotated in one direction until the BHA is rotating and a friction factor has stabilized, at which time the windup is measured.”) each time a pipe segment is added to the drill string (Edbury, [0067-0068], “Drill string 110 is made of a series of drill pipes 116 that are sequentially added to drill string 110 as well 117 is drilled in formation 102.” [0078], “Once each joint of drill pipe is made up, control may be handed over to a PLC of the control system.” [0128-0129], “During drilling operations, once drilling has progressed to the maximum available depth for a given length of drill pipe, the drilling rig is used to finish drilling and prepare to add another length of drill pipe.” [0246], “In some embodiments, trajectory calculation is based on surveys (such as quiet surveys collected while adding drillpipe to the string).” [0130], “In an embodiment, the open hole friction factor is assessed during drilling. In certain embodiments, the open hole friction factor is continually assessed.”), wherein each successive friction value FV represents a change from a last calculated friction value (Edbury, [0122], “By matching the motor torque value with the calculated bit torque, an open hole friction factor can be determined (for example, by iterating to determine a value of a friction factor where the torques match).” [0123], “In some embodiments, friction factor may be recalculated as drilling is carried out and used in automatic drilling.” [0130], “In an embodiment, the open hole friction factor is assessed during drilling. In certain embodiments, the open hole friction factor is continually assessed. For example, in embodiment, the open hole friction factor is continually assessed to verify that “normal” well bore conditions exist as a permissive for completion of the selected task(s). Error handling sub-routines may be defined to prevent and mitigate poor borehole condition.” [0293-0294], “The drill string is then rotated in the opposite direction until the BHA is rotating and a friction factor has stabilized, at which time the windup is again measured.” – Examiner’s Note: Edbury discloses an iterative method to continually assess the friction with respect to the pipe segments being added to the drill string, which under the broadest reasonable interpretation, represents a “successive friction value” with a change from the previous iteration or “last calculated friction value”.); and 
	building a friction model of the wellbore (Edbury, [0101], “For example, a control system may monitor conditions and assess: (1) current surface tension—off bottom surface tension; (2) torque and drag model weight on bit (“WOB”) using surface tension and off bottom friction factor; (3) torque and drag model WOB using torque and off bottom friction factor; and (4) drill-on test WOB against motor differential pressure.” [0115-0116], “At 224, an off-bottom friction factor is determined, from off-bottom rotating torque data.” [0122-0123], “For example, a friction factor may be established from motor output and torque measured at the surface.” [0293-0294], “In one embodiment, the drill string may be rotated in one direction until the BHA is rotating and a friction factor has stabilized, at which time the windup is measured.”) based on incremental changes between successive friction values FV (Edbury, [0120], “In an embodiment, individual subroutines in a PLC are incrementally joined together to enable full joints to be drilled autonomously with combinations of rotary and slide drilling.” [0122], “By matching the motor torque value with the calculated bit torque, an open hole friction factor can be determined (for example, by iterating to determine a value of a friction factor where the torques match).” [0182], “In some embodiments, differential pressure across the mud motor may begin at a reduced set point (such as 25% of slide drilling target differential pressure) and then be allowed to increase (for example, in predetermined increments) based on offset from a BHA toolface target.” [0192], “Tweaking of BHA toolface can be done by rotating the required increment at the surface, holding position and allowing the torque at surface to return naturally to the holding torque.”); and  
(Edbury, [0081], “Drilling parameters are controlled to adjust inclination.” [0140], “A control system may, for example, automatically react and make optimization adjustments based on sensor signals (with or without human involvement).”) a control parameter of the subterranean drilling operation in view of the friction value FV (Edbury, [0066], “A control system may, in certain embodiments, perform the monitoring functions usually assigned to a driller via direct measurement and model matching.” [0080-0085], “A PLC may automatically implement out of range condition responses for any or all of these parameters. In certain embodiments, an opening in a formation is made using rotary drilling only (without slide drilling). Drilling parameters are controlled to adjust inclination. [0275], “In some embodiments, a PLC incorporates a sliding scale of steering control response through setpoint tuning parameters.”), wherein the control parameter is selected from a group consisting of: 
	tracking rotational orientation (Edbury, [0070], “The bent sub may orient the drill bit at angle (off-axis) relative to the attitude of bottom hole assembly 112 and/or the end of drill string 110. ” [0133], “In some embodiments, rotation of a drill string coupled to the drill bit is automatically stopped at 265.” [0172], “The rotational position of a drill string at the surface of a formation may be used to estimate the rotational position of the BHA toolface.” [0292], “A method of estimating toolface orientation between downhole updates during drilling in a subsurface formation includes encoding a drill string (such as with an encoder on a top drive) to provide angular orientation of the drill string at the surface of subsurface formation”) of a portion of a face of a drill bit (Edbury, [0069-0070], “Bottom hole assembly 112 includes drill collar 130, mud motor 132, drill bit 134, and measurement while drilling (MWD) tool 136.” [0133], “In some embodiments, rotation of a drill string coupled to the drill bit is automatically stopped at 265.” [0172], “The drill string is rotated at a predetermined RPM. The drill bit is moved toward the bottom of the opening at a selected rate of advance until a consistent increase in measured differential pressure indicates that the drill bit is at the bottom of the opening.”);
(Edbury, [0091], “At 162, drilling fluid is pumped to the mud motor at a specified flow rate to turn the drill bit to drill in the formation.” [0118], “A control system may automatically monitor conditions, such as mud flow rate, WOB, and surface torque.” [0124-0127], “As the drill bit drills further into the formation, the flow rate, density, and viscosity of fluid flowing through the drill bit are assessed.”);
	adjusting a drill string rotational speed (Edbury, [0069], “The speed of drill bit 134 may be approximately proportional to the differential pressure across mud motor 132.” [0090], “At 160, torque is applied to a drill string at the surface of the formation to rotate the drill string in the formation at a specified drill string rpm.” [0203], “FIG. 16 illustrates an embodiment of drilling in which the speed of rotation of the drill string is varied during the rotation cycle.”);
	determining movements of the drill string (Edbury, [0090], “At 160, torque is applied to a drill string at the surface of the formation to rotate the drill string in the formation at a specified drill string rpm.” [0127], “The drill string rotation may be performed prior to mud pumps being engaged to reduce pressure when recommencing mud flow in the annulus.” [0133], “In some embodiments, upon stall detection, drill pipe motion is automatically stopped (drill string forward motion reduced to zero).”) to reduce friction in the drill string (Edbury, [0109], “When the bulk of the drill string is within the drill casing, the measured weight on bit using either the “difference in hook load” method or a dynamic torque and drag model may be relatively accurate, as the uncertainty of open hole friction factor may be minimized.” [0122], “In certain embodiments, if friction factor is at or below a specified minimum value (such as 0.2) or at or above a specified maximum value (such as 0.7), drilling may be stopped and troubleshooting carried out.” [0123], “In some embodiments, friction factor may be recalculated as drilling is carried out and used in automatic drilling.” [0130], “For example, in embodiment, the open hole friction factor is continually assessed to verify that “normal” well bore conditions exist as a permissive for completion of the selected task(s)”) [0293-0294], “In one embodiment, the drill string may be rotated in one direction until the BHA is rotating and a friction factor has stabilized, at which time the windup is measured.)”;
(Edbury, [0071], “Examples of characteristics that may be measured by the MWD tool include natural gamma, attitude (inclination & azimuth), toolface, borehole pressure, and temperature.” [0120], “Examples of characteristics that may be measured by the MWD tool include natural gamma, attitude (inclination & azimuth), toolface, borehole pressure, and temperature.” [0292], A method of estimating toolface orientation between downhole updates during drilling in a subsurface formation”); or 
	a combination thereof (Edbury, [0120], “In an embodiment, individual subroutines in a PLC are incrementally joined together to enable full joints to be drilled autonomously with combinations of rotary and slide drilling.” [0172], “The “Topside Toolface” at a given time may be the estimated rotational position of the toolface determined using the measured actual rotational position of the top drive, in combination with recent data on BHA toolface received from the MWD tool.” [0190], “Monitoring of BHA toolface may be based on measurements from downhole instrumentation, surface instrumentation, or a combination thereof.”).

Claim 15, 17, 18, 20, 22-24, 27, 28, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Edbury et al. (U.S. Patent Publication No. 2013/0032407 A1, hereinafter “Edbury”) view of Jeffryes et al. (U.S. Patent Publication No. 2018/0320501 A1, hereinafter “Jeffryes”). 

	Regarding Claim 15, Edbury discloses a method for a subterranean drilling operation comprising: 	
	transmitting a control signal (Edbury, [0058], ““Continuous” or “continuously” in the context of signals (such as magnetic, electromagnetic, voltage, or other electrical or magnetic signals) includes continuous signals and signals that are pulsed repeatedly over a selected period of time.” [0066], “In certain embodiments, a control system may be programmed to include control signals that emulate control signals from a driller…” [0140], “A control system may, for example, automatically react and make optimization adjustments based on sensor signals (with or without human involvement).”) from a surface of a subterranean formation (Edbury, [0071], “The MWD tool may transmit data to the surface by way of mud pulsing, electromagnetic telemetry, or any other form of data transmission (such as acoustic or wired drillpipe).” [0093-0095], “At 168, a holding torque on the drill string at the surface of the formation is measured.”) to a bottom hole assembly (Edbury, [0068], “Drilling platform 104 may be operated to drill well 117 and to advance drill string 110 and bottom hole assembly 112 into formation 104.” [0085-0086], “The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.” [0169], “Commonly, when a section is drilled in a rotary mode of drilling, the BHA toolface continually changes as the drill string rotates.”) of a drill string (Edbury, [0068], “Drilling platform 104 may be operated to drill well 117 and to advance drill string 110 and bottom hole assembly 112 into formation 104.” [0246], “In some embodiments, trajectory calculation is based on surveys (such as quiet surveys collected while adding drillpipe to the string).”) in a wellbore (Edbury, [0021], “A method of assessing a vertical depth of a well bore, drilling tool operating within a well bore or a drill bit used to form an opening in a subsurface formation…” [0085-0086], “The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.”);
	adjusting (Edbury, [0081], “Drilling parameters are controlled to adjust inclination.” [0140], “A control system may, for example, automatically react and make optimization adjustments based on sensor signals (with or without human involvement).”) a wellbore parameter (Edbury, [0021], “A method of assessing a vertical depth of a well bore, drilling tool operating within a well bore or a drill bit used to form an opening in a subsurface formation…” [0085-0086], “The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.”) at the surface of a subterranean formation (Edbury, [0071], “The MWD tool may transmit data to the surface by way of mud pulsing, electromagnetic telemetry, or any other form of data transmission (such as acoustic or wired drillpipe).” [0093-0095], “At 168, a holding torque on the drill string at the surface of the formation is measured.”);
	measuring a time interval T(1) (Edbury, [0058], “…continuous signals and signals that are pulsed repeatedly over a selected period of time. Continuous signals may be sent or received at regular intervals or irregular intervals.”[0084], “In one embodiment, calculations are performed against real-time data received from the drilling rig equipment sensors, mud equipment sensors…” [0196], “FIG. 14 is a plot over time illustrating tuning in a transition from rotary drilling to slide drilling with surface adjustments at intervals.” [0217], “At this time, there are 30 m of rotated hole and 2 full sample intervals of rotary drilling.” [0245], “The real-time data may be, for example, data gathered between periodic updates (“snapshots”) from a measurement while drilling (MWD) tool on a bottom hole assembly.” [0247-0249], “The intervals drilled sliding may be updated each time toolface data point is received from the MWD.” - Examiner’s Note: Wang discloses measurements in real-time including time periods and intervals, which under the broadest reasonable interpretation, represents a plurality of time intervals, T1, T2, etc.) between when the control signal is transmitted at the surface (Edbury, [0007], “In addition, since data from downhole instrumentation must be transmitted to the surface (such as by mud pulsing or periodic electromagnetic transmissions), the downhole instrumentation may provide only limited “snapshots” at periodic intervals during the drilling process.” [0071], “The MWD tool may transmit data to the surface by way of mud pulsing, electromagnetic telemetry, or any other form of data transmission (such as acoustic or wired drillpipe).” [0237], “Internal BHA pressure is sampled. The internal pressure may transmitted to the surface and/or stored.”) and when the wellbore parameter is adjusted at the surface (Edbury, [0081], “Drilling parameters are controlled to adjust inclination.” [0140], “A control system may, for example, automatically react and make optimization adjustments based on sensor signals (with or without human involvement).”);
(Edbury, [0058], “…continuous signals and signals that are pulsed repeatedly over a selected period of time. Continuous signals may be sent or received at regular intervals or irregular intervals.”[0084], “In one embodiment, calculations are performed against real-time data received from the drilling rig equipment sensors, mud equipment sensors…” [0196], “FIG. 14 is a plot over time illustrating tuning in a transition from rotary drilling to slide drilling with surface adjustments at intervals.” [0217], “At this time, there are 30 m of rotated hole and 2 full sample intervals of rotary drilling.” [0245], “The real-time data may be, for example, data gathered between periodic updates (“snapshots”) from a measurement while drilling (MWD) tool on a bottom hole assembly.” [0247-0249], “The intervals drilled sliding may be updated each time toolface data point is received from the MWD.” - Examiner’s Note: Wang discloses measurements in real-time including time periods and intervals, which under the broadest reasonable interpretation, represents a plurality of time intervals, T1, T2, etc.) between when the control signal is received at the bottom hole assembly (Edbury, [0007], “In addition, since data from downhole instrumentation must be transmitted to the surface (such as by mud pulsing or periodic electromagnetic transmissions), the downhole instrumentation may provide only limited “snapshots” at periodic intervals during the drilling process.” [0171], “One way to measure toolface direction is with downhole instrumentation (for example, a MWD tool on a bottom hole assembly).” [0237], “Internal BHA pressure is sampled. The internal pressure may transmitted to the surface and/or stored.” [0243], “In some embodiments, a calibration procedure is used to measure and account for the interference on Bz of a bottom hole assembly.”) and when the resulting change is detected at the bottom hole assembly (Edbury, [0243], “In some embodiments, a calibration procedure is used to measure and account for the interference on Bz of a bottom hole assembly.” [0245], “The real-time data may be, for example, data gathered between periodic updates (“snapshots”) from a measurement while drilling (MWD) tool on a bottom hole assembly.”); and
	calculating a time interval T in the wellbore (Edbury, [0058], “…continuous signals and signals that are pulsed repeatedly over a selected period of time. Continuous signals may be sent or received at regular intervals or irregular intervals.”[0084], “In one embodiment, calculations are performed against real-time data received from the drilling rig equipment sensors, mud equipment sensors…” [0196], “FIG. 14 is a plot over time illustrating tuning in a transition from rotary drilling to slide drilling with surface adjustments at intervals.” [0217], “At this time, there are 30 m of rotated hole and 2 full sample intervals of rotary drilling.” [0245], “The real-time data may be, for example, data gathered between periodic updates (“snapshots”) from a measurement while drilling (MWD) tool on a bottom hole assembly.” [0247-0249], “The intervals drilled sliding may be updated each time toolface data point is received from the MWD.”) 

	Although Edbury discloses “real-time” techniques for updating and monitoring the drilling technique with respect to “time intervals” or periods including differential and displacement parameters which may properly imply to one of ordinary skill in as calculating time intervals “based on a difference between a first and second time”, Edbury does not explicitly disclose calculating the time interval T in the wellbore “based on a difference between the T(1) and T(2) time intervals”.
	However, Jeffryes discloses calculating the time interval T (Jeffryes, [0072], “In some embodiments, after an initial weight of the drillstring on the drill rig WOB0 is set in the first step, the algorithm loops around the subsequent steps at a repeat interval that is sufficiently short that the steps are repeated multiple times during the dominant rotational resonance of the system.” [0042-0043], “In some embodiments, the acquired sensor data may include or be associated with a timestamp (e.g., a date, time or both) indicating when the sensor data was acquired.” [0047], “In some embodiments, the encrypted sensor data 148 may be provided in real-time to offsite user devices 120 such that offsite personnel may view real-time status of the drilling rig 102 and provide feedback based on the real-time sensor data.” [0066-0068], “The time it takes for rotational and axial waves to travel from the surface to the downhole BHA may be included in the algorithm.” [0081], “In discrete time, with sampling interval δ this filter is trivial to implement…”) in the (Jeffryes, [0023], “Rotational waves travel up and down the drillstring as the drillsring is rotated in the wellbore.” [0034], “Accordingly, the downhole system 110 may refer to tools disposed in the wellbore, e.g., as part of the drillstring used to drill the well.”) based on a difference between the T(1) and T(2) time intervals (Jeffryes, [0066], “The time difference between the effects of the action being seen on the surface weight and the surface torque is the same as the wave travel time required for the algorithm.” [0067], “This time difference will grow as the drillstring is lengthened through drilling. While the time difference may have been estimated once, it may again be estimated every time the drillstring length changes.”)
	Edbury and Jeffryes are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques directed to subterranean drilling. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Jeffryes’s design of calculating the time interval T in the wellbore “based on a difference between the T(1) and T(2) time intervals” to validate and monitor the effects of the actions been seeing on the surface as the drill string length changes, i.e., pipe segments being added, with respect to the travel time or “time intervals” associated with the transmitted signals (Jeffryes, [0067], “Alternatively, the same method may be employed using a simulation of the drillstring. This time difference will grow as the drillstring is lengthened through drilling. While the time difference may have been estimated once, it may again be estimated every time the drillstring length changes. Simulation can be used to estimate the change in time difference with the addition of a pipe stand (lengthened drillstring), and this estimated change may be made either to the simulated or measured time difference. Alternatively, the time difference can be measured on two or more occasions, and then linear extrapolation may be used to adjust the time difference as a pipe stand is added to the drillstring (lengthened drillstring). Linear extrapolation may be valid so long as the same kind of drill pipe is being added to the top of the drillstring.”).

	Regarding Claim 17, Edbury discloses the method of claim 15, further comprising: 
(Edbury, [0101], “For example, a control system may monitor conditions and assess: (1) current surface tension—off bottom surface tension; (2) torque and drag model weight on bit (“WOB”) using surface tension and off bottom friction factor; (3) torque and drag model WOB using torque and off bottom friction factor; and (4) drill-on test WOB against motor differential pressure.” [0115-0116], “At 224, an off-bottom friction factor is determined, from off-bottom rotating torque data.” [0122-0123], “For example, a friction factor may be established from motor output and torque measured at the surface.” [0293-0294], “In one embodiment, the drill string may be rotated in one direction until the BHA is rotating and a friction factor has stabilized, at which time the windup is measured.”) based on the time interval T (Edbury, [0058], “…continuous signals and signals that are pulsed repeatedly over a selected period of time. Continuous signals may be sent or received at regular intervals or irregular intervals.”[0084], “In one embodiment, calculations are performed against real-time data received from the drilling rig equipment sensors, mud equipment sensors…” [0196], “FIG. 14 is a plot over time illustrating tuning in a transition from rotary drilling to slide drilling with surface adjustments at intervals.” [0217], “At this time, there are 30 m of rotated hole and 2 full sample intervals of rotary drilling.” [0245], “The real-time data may be, for example, data gathered between periodic updates (“snapshots”) from a measurement while drilling (MWD) tool on a bottom hole assembly.” [0247-0249], “The intervals drilled sliding may be updated each time toolface data point is received from the MWD.”).

	Regarding Claim 18, Edbury discloses the method of claim 17 further comprising:
	 adjusting (Edbury, [0081], “Drilling parameters are controlled to adjust inclination.” [0140], “A control system may, for example, automatically react and make optimization adjustments based on sensor signals (with or without human involvement).”) a control parameter of the subterranean drilling operation in view of the friction value FV (Edbury, [0066], “A control system may, in certain embodiments, perform the monitoring functions usually assigned to a driller via direct measurement and model matching.” [0080-0085], “A PLC may automatically implement out of range condition responses for any or all of these parameters. In certain embodiments, an opening in a formation is made using rotary drilling only (without slide drilling). Drilling parameters are controlled to adjust inclination. [0275], “In some embodiments, a PLC incorporates a sliding scale of steering control response through setpoint tuning parameters.”), wherein adjusting the control parameter adjusts at least one operation selected from a group consisting of: 
	tracking rotational orientation (Edbury, [0070], “The bent sub may orient the drill bit at angle (off-axis) relative to the attitude of bottom hole assembly 112 and/or the end of drill string 110. ” [0133], “In some embodiments, rotation of a drill string coupled to the drill bit is automatically stopped at 265.” [0172], “The rotational position of a drill string at the surface of a formation may be used to estimate the rotational position of the BHA toolface.” [0292], “A method of estimating toolface orientation between downhole updates during drilling in a subsurface formation includes encoding a drill string (such as with an encoder on a top drive) to provide angular orientation of the drill string at the surface of subsurface formation”) of a portion of a face of a drill bit (Edbury, [0069-0070], “Bottom hole assembly 112 includes drill collar 130, mud motor 132, drill bit 134, and measurement while drilling (MWD) tool 136.” [0133], “In some embodiments, rotation of a drill string coupled to the drill bit is automatically stopped at 265.” [0172], “The drill string is rotated at a predetermined RPM. The drill bit is moved toward the bottom of the opening at a selected rate of advance until a consistent increase in measured differential pressure indicates that the drill bit is at the bottom of the opening.”);
	adjusting a wellbore fluid flow rate (Edbury, [0091], “At 162, drilling fluid is pumped to the mud motor at a specified flow rate to turn the drill bit to drill in the formation.” [0118], “A control system may automatically monitor conditions, such as mud flow rate, WOB, and surface torque.” [0124-0127], “As the drill bit drills further into the formation, the flow rate, density, and viscosity of fluid flowing through the drill bit are assessed.”);
(Edbury, [0069], “The speed of drill bit 134 may be approximately proportional to the differential pressure across mud motor 132.” [0090], “At 160, torque is applied to a drill string at the surface of the formation to rotate the drill string in the formation at a specified drill string rpm.” [0203], “FIG. 16 illustrates an embodiment of drilling in which the speed of rotation of the drill string is varied during the rotation cycle.”);
	determining movements of the drill string (Edbury, [0090], “At 160, torque is applied to a drill string at the surface of the formation to rotate the drill string in the formation at a specified drill string rpm.” [0127], “The drill string rotation may be performed prior to mud pumps being engaged to reduce pressure when recommencing mud flow in the annulus.” [0133], “In some embodiments, upon stall detection, drill pipe motion is automatically stopped (drill string forward motion reduced to zero).”) to reduce friction in the drill string (Edbury, [0109], “When the bulk of the drill string is within the drill casing, the measured weight on bit using either the “difference in hook load” method or a dynamic torque and drag model may be relatively accurate, as the uncertainty of open hole friction factor may be minimized.” [0122], “In certain embodiments, if friction factor is at or below a specified minimum value (such as 0.2) or at or above a specified maximum value (such as 0.7), drilling may be stopped and troubleshooting carried out.” [0123], “In some embodiments, friction factor may be recalculated as drilling is carried out and used in automatic drilling.” [0130], “For example, in embodiment, the open hole friction factor is continually assessed to verify that “normal” well bore conditions exist as a permissive for completion of the selected task(s)”) [0293-0294], “In one embodiment, the drill string may be rotated in one direction until the BHA is rotating and a friction factor has stabilized, at which time the windup is measured.)”;
	adjusting tool face orientation (Edbury, [0071], “Examples of characteristics that may be measured by the MWD tool include natural gamma, attitude (inclination & azimuth), toolface, borehole pressure, and temperature.” [0120], “Examples of characteristics that may be measured by the MWD tool include natural gamma, attitude (inclination & azimuth), toolface, borehole pressure, and temperature.” [0292], A method of estimating toolface orientation between downhole updates during drilling in a subsurface formation”); or 
	a combination thereof (Edbury, [0120], “In an embodiment, individual subroutines in a PLC are incrementally joined together to enable full joints to be drilled autonomously with combinations of rotary and slide drilling.” [0172], “The “Topside Toolface” at a given time may be the estimated rotational position of the toolface determined using the measured actual rotational position of the top drive, in combination with recent data on BHA toolface received from the MWD tool.” [0190], “Monitoring of BHA toolface may be based on measurements from downhole instrumentation, surface instrumentation, or a combination thereof.”).

	Regarding Claim 20, Edbury discloses the method of claim 17, wherein determining the friction value FV of the wellbore occurs at successive pipe joint operations (Edbury, [0067-0068], “Drill string 110 is made of a series of drill pipes 116 that are sequentially added to drill string 110 as well 117 is drilled in formation 102.” [0078], “Once each joint of drill pipe is made up, control may be handed over to a PLC of the control system.” [0128-0129], “During drilling operations, once drilling has progressed to the maximum available depth for a given length of drill pipe, the drilling rig is used to finish drilling and prepare to add another length of drill pipe.” [0246], “In some embodiments, trajectory calculation is based on surveys (such as quiet surveys collected while adding drillpipe to the string).” [0130], “In an embodiment, the open hole friction factor is assessed during drilling. In certain embodiments, the open hole friction factor is continually assessed.”), and wherein a friction model of the wellbore is developed incrementally as each of the successive pipe joint operations is performed (Edbury, [0120], “In an embodiment, individual subroutines in a PLC are incrementally joined together to enable full joints to be drilled autonomously with combinations of rotary and slide drilling.” [0122], “By matching the motor torque value with the calculated bit torque, an open hole friction factor can be determined (for example, by iterating to determine a value of a friction factor where the torques match).” [0182], “In some embodiments, differential pressure across the mud motor may begin at a reduced set point (such as 25% of slide drilling target differential pressure) and then be allowed to increase (for example, in predetermined increments) based on offset from a BHA toolface target.” [0192], “Tweaking of BHA toolface can be done by rotating the required increment at the surface, holding position and allowing the torque at surface to return naturally to the holding torque.”).

	Regarding Claim 22, Edbury discloses the method of claim 15, wherein the control signal is selected from a group consisting of: 	
	an acoustic signal (Edbury, [0071], “The MWD tool may transmit data to the surface by way of mud pulsing, electromagnetic telemetry, or any other form of data transmission (such as acoustic or wired drillpipe).”);
	axial motion of the drill string (Edbury, [0070], “Bent sub 133 may be establish a drilling direction that is at angle relative to the axial direction of a bottom hole assembly and/or wellbore.”);
	a pressure pulse in a fluid in the wellbore (Edbury, [0058], “…or other electrical or magnetic signals) includes continuous signals and signals that are pulsed repeatedly over a selected period of time…” [0069], “The speed of drill bit 134 may be approximately proportional to the differential pressure across mud motor 132.”  [0071], “The MWD tool may transmit data to the surface by way of mud pulsing, electromagnetic telemetry, or any other form of data transmission (such as acoustic or wired drillpipe).”);
	stopping flow of fluid in the wellbore (Edbury, [0091], “At 162, drilling fluid is pumped to the mud motor at a specified flow rate to turn the drill bit to drill in the formation.” [0133], “Upon detection of a stall, flow to the mud motor is automatically shut off (for example, by turning off a pump for the motor) at 264.”);
	starting flow of fluid in the wellbore (Edbury, [0091], “At 162, drilling fluid is pumped to the mud motor at a specified flow rate to turn the drill bit to drill in the formation.” [0119], “In an embodiment, directional drilling includes dropping by increasing a mud flow rate and building by decreasing an RPM and/or flow.” [0127], “Mud pumps are started and after a predetermined time the flow rate is ramped (at a predetermined rate) to the target flow rate.”);
	adjusting flow of fluid in the wellbore (Edbury, [0091], “At 162, drilling fluid is pumped to the mud motor at a specified flow rate to turn the drill bit to drill in the formation.” [0140], “Real time control and data collection of mudflow rate and density in and out of the well may enable accurate drilling parameter optimization.”);
	an electrical signal (Edbury, [0058], ““Continuous” or “continuously” in the context of signals (such as magnetic, electromagnetic, voltage, or other electrical or magnetic signals) includes continuous signals and signals that are pulsed repeatedly over a selected period of time. Continuous signals may be sent or received at regular intervals or irregular intervals.”)
	a communication signal (Edbury, [0066], “ In certain embodiments, a control system may be programmed to include control signals that emulate control signals from a driller (for example, control inputs from joysticks and manual switches).”);
	a communication message (Edbury, [0071], “ The MWD tool may transmit data to the surface by way of mud pulsing, electromagnetic telemetry, or any other form of data transmission (such as acoustic or wired drillpipe).”); or 
	a combination thereof (Edbury, [0081], “Drilling parameters are controlled to adjust inclination. In certain embodiments, dropping is accomplished by increasing the mud flow rate whilst decreasing rate of penetration and build is accomplished by a combination of decreased RPM and decreased flow with increased Rate of penetration.”).

	Regarding Claim 23, Edbury discloses the method of claim 15, wherein the wellbore parameter is selected from a group consisting of: 
(Edbury, [0070], “Bent sub 133 may be establish a drilling direction that is at angle relative to the axial direction of a bottom hole assembly and/or wellbore.”);
	rotational movement of the drill string (Edbury, [0070], “The bent sub may orient the drill bit at angle (off-axis) relative to the attitude of bottom hole assembly 112 and/or the end of drill string 110. ” [0133], “In some embodiments, rotation of a drill string coupled to the drill bit is automatically stopped at 265.” [0172], “The rotational position of a drill string at the surface of a formation may be used to estimate the rotational position of the BHA toolface.” [0292], “A method of estimating toolface orientation between downhole updates during drilling in a subsurface formation includes encoding a drill string (such as with an encoder on a top drive) to provide angular orientation of the drill string at the surface of subsurface formation.”);
	rotational speed of the drill string (Edbury, [0069], “The speed of drill bit 134 may be approximately proportional to the differential pressure across mud motor 132.” [0090], “At 160, torque is applied to a drill string at the surface of the formation to rotate the drill string in the formation at a specified drill string rpm.” [0203], “FIG. 16 illustrates an embodiment of drilling in which the speed of rotation of the drill string is varied during the rotation cycle.”); or 
	a combination thereof (Edbury, [0081], “Drilling parameters are controlled to adjust inclination. In certain embodiments, dropping is accomplished by increasing the mud flow rate whilst decreasing rate of penetration and build is accomplished by a combination of decreased RPM and decreased flow with increased Rate of penetration.”).

	Regarding Claim 24, Edbury discloses the method of claim 23, 
	wherein the rotational speed of the drill string is approximately 0 revolutions per minute (RPM) prior to adjusting the rotational speed of the drill string (Edbury, [0090], “At 160, torque is applied to a drill string at the surface of the formation to rotate the drill string in the formation at a specified drill string rpm.” [0092], At 166, the applied torque on the drill string is reduced to reduce the drill string rotational speed to zero while continuing to operate the mud motor at the specified differential pressure.” [0098], “The plot shows the relationship between torque and BHA toolface roll when string RPM at surface is zero. With the bit on bottom drilling, as the drill pipe RPM is set to zero…”);
	wherein adjusting the axial movement of the drill string comprises raising the drill string (Edbury, [0077], “Raise string to end position.” [0133], “At 268, the drill bit may be raised off of the bottom of the well.” [0198], “In some embodiments, a carriage or other drill string lifting system may be controlled (for example, raised and lowered during a transition from rotary drilling to slide drilling.”) lowering the drill string (Edbury, [0198], “[0198], “In some embodiments, a carriage or other drill string lifting system may be controlled (for example, raised and lowered during a transition from rotary drilling to slide drilling.”), or a combination thereof (Edbury, [0198], “[0198], “In some embodiments, a carriage or other drill string lifting system may be controlled (for example, raised and lowered during a transition from rotary drilling to slide drilling.”),
	wherein adjusting the rotational speed of the drill string is performed along an input torque profile that is predetermined (Edbury, [0084], “In some embodiments, a control system provides a suite of engineering calculations needed for drilling a well. Engineering modules may be provided, for example, for survey, wellplan, directional drilling, torque and drag, and hydraulics.” [0110], “For example, torque measurement may be used to solve for unknown weight on bit using a torque and drag model.” – Examiner’s Note: Edbury discloses a suite of engineering calculations (which includes torque and drag) needed for drilling and also discloses a “torque and drag model” for torque measurements, which under the broadest reasonable interpretations, represents a “predetermined input torque profile”. ) or an input speed profile that is predetermined (Edbury, [0127], “The drill string is rotated at a predetermined RPM.”), and 
	wherein the bottom hole assembly is adapted to detect (Edbury, [0080], “Various parameters that may be monitored include mud motor stall detection & recovery, surface thrust limits, mud inflow/outflow balance, torque, weight on bit, standpipe pressure stability, top drive position, rate of penetration, and torque stability.”) and measure a received torque profile (Edbury, [0032], “FIG. 4 illustrates one embodiment of torque measured on a drill string at the surface of a formation against time during a test to determine a torque/differential pressure relationship at a transition from rotary drilling to slide drilling…” [0085], “The graphical user interface screen may update constantly while the program is running and receiving data. The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.” [0094], “At 170, a relationship is modeled between torque on the drill bit and differential pressure across the mud motor based on the measured holding torque and the specified differential pressure.”) or a received speed profile from the drill string (Edbury, [0090], “At 160, torque is applied to a drill string at the surface of the formation to rotate the drill string in the formation at a specified drill string rpm.” [0202], “In some embodiments, a method of controlling drilling directions includes automatically rotating a drill string at multiple speeds during a rotation cycle.”).

	Regarding Claim 27, Edbury discloses the method of claim 15, further comprising: 
	calculating a friction value FV of the wellbore (Edbury, [0122], “By matching the motor torque value with the calculated bit torque, an open hole friction factor can be determined (for example, by iterating to determine a value of a friction factor where the torques match).” [0123], “In some embodiments, friction factor may be recalculated as drilling is carried out and used in automatic drilling.” [0130], “In an embodiment, the open hole friction factor is assessed during drilling. In certain embodiments, the open hole friction factor is continually assessed. For example, in embodiment, the open hole friction factor is continually assessed to verify that “normal” well bore conditions exist as a permissive for completion of the selected task(s). Error handling sub-routines may be defined to prevent and mitigate poor borehole condition.” [0293-0294], “The drill string is then rotated in the opposite direction until the BHA is rotating and a friction factor has stabilized, at which time the windup is again measured.”) at successive pipe joint operations (Edbury, [0067-0068], “Drill string 110 is made of a series of drill pipes 116 that are sequentially added to drill string 110 as well 117 is drilled in formation 102.” [0078], “Once each joint of drill pipe is made up, control may be handed over to a PLC of the control system.” [0128-0129], “During drilling operations, once drilling has progressed to the maximum available depth for a given length of drill pipe, the drilling rig is used to finish drilling and prepare to add another length of drill pipe.” [0246], “In some embodiments, trajectory calculation is based on surveys (such as quiet surveys collected while adding drillpipe to the string).” [0288-0289], “The directives are automatically calculated as each joint is completed.”) based on the time interval T (Edbury, [0058], “…continuous signals and signals that are pulsed repeatedly over a selected period of time. Continuous signals may be sent or received at regular intervals or irregular intervals.”[0084], “In one embodiment, calculations are performed against real-time data received from the drilling rig equipment sensors, mud equipment sensors…” [0196], “FIG. 14 is a plot over time illustrating tuning in a transition from rotary drilling to slide drilling with surface adjustments at intervals.” [0217], “At this time, there are 30 m of rotated hole and 2 full sample intervals of rotary drilling.” [0245], “The real-time data may be, for example, data gathered between periodic updates (“snapshots”) from a measurement while drilling (MWD) tool on a bottom hole assembly.” [0247-0249], “The intervals drilled sliding may be updated each time toolface data point is received from the MWD.”) between adjustment (Edbury, “[0081], “Drilling parameters are controlled to adjust inclination.” [0140], “A control system may, for example, automatically react and make optimization adjustments based on sensor signals (with or without human involvement).”) calculated at the successive pipe joint operations (Edbury, [0067-0068], “Drill string 110 is made of a series of drill pipes 116 that are sequentially added to drill string 110 as well 117 is drilled in formation 102.” [0078], “Once each joint of drill pipe is made up, control may be handed over to a PLC of the control system.” [0128-0129], “During drilling operations, once drilling has progressed to the maximum available depth for a given length of drill pipe, the drilling rig is used to finish drilling and prepare to add another length of drill pipe.” [0246], “In some embodiments, trajectory calculation is based on surveys (such as quiet surveys collected while adding drillpipe to the string).” [0130], “In an embodiment, the open hole friction factor is assessed during drilling. In certain embodiments, the open hole friction factor is continually assessed.”); 
	developing a friction model of the wellbore based on the friction values FV (Edbury, [0101], “For example, a control system may monitor conditions and assess: (1) current surface tension—off bottom surface tension; (2) torque and drag model weight on bit (“WOB”) using surface tension and off bottom friction factor; (3) torque and drag model WOB using torque and off bottom friction factor; and (4) drill-on test WOB against motor differential pressure.” [0115-0116], “At 224, an off-bottom friction factor is determined, from off-bottom rotating torque data.” [0122-0123], “For example, a friction factor may be established from motor output and torque measured at the surface.” [0293-0294], “In one embodiment, the drill string may be rotated in one direction until the BHA is rotating and a friction factor has stabilized, at which time the windup is measured.”); and 
	performing one or more operations in a group consisting of: 
	adjusting the friction model by comparing (Edbury, [0085-0086], “he graphical user interface screen may update constantly while the program is running and receiving data. The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.” [0090], “In some embodiments, a relationship is assessed, for a particular mud motor, between motor output torque and differential pressure across the mud motor.” [0245], “The real-time data may be, for example, data gathered between periodic updates (“snapshots”) from a measurement while drilling (MWD) tool on a bottom hole assembly.” – Examiner’s Note: Edbury discloses a method to continually assess and update data with measured data in real-time, which under the broadest reasonable interpretation, represents “comparing” the follow parameters.) the input torque profile (Edbury, [0084], “In some embodiments, a control system provides a suite of engineering calculations needed for drilling a well. Engineering modules may be provided, for example, for survey, wellplan, directional drilling, torque and drag, and hydraulics.” [0110], “For example, torque measurement may be used to solve for unknown weight on bit using a torque and drag model.”) to a received torque profile (Edbury, [0032], “FIG. 4 illustrates one embodiment of torque measured on a drill string at the surface of a formation against time during a test to determine a torque/differential pressure relationship at a transition from rotary drilling to slide drilling…” [0085], “The graphical user interface screen may update constantly while the program is running and receiving data. The display may include such information as: the current depth, pressures and torque of the wellbore and drill string, and a BHA performance analysis which provides the directional performance summary of the drilling slide and rotate intervals.” [0094], “At 170, a relationship is modeled between torque on the drill bit and differential pressure across the mud motor based on the measured holding torque and the specified differential pressure.”) or the input speed profile (Edbury, [0127], “The drill string is rotated at a predetermined RPM.”) to a received speed profile (Edbury, [0090], “At 160, torque is applied to a drill string at the surface of the formation to rotate the drill string in the formation at a specified drill string rpm.” [0202], “In some embodiments, a method of controlling drilling directions includes automatically rotating a drill string at multiple speeds during a rotation cycle.”);
	adjusting a drilling apparatus based on the friction model (Edbury, [0081], “Drilling parameters are controlled to adjust inclination.” [0140], “A control system may, for example, automatically react and make optimization adjustments based on sensor signals (with or without human involvement).” [0198], “In some embodiments, a carriage or other drill string lifting system may be controlled (for example, raised and lowered during a transition from rotary drilling to slide drilling.”); and 
	analyzing the friction model to estimate trapped torque in the drill string (Edbury, [0098], “With the bit on bottom drilling, as the drill pipe RPM is set to zero, the torque trapped in the string rotates the BHA to the right until the torque in the string at the surface is balanced with the reactive torque from the motor trying to rotate the BHA the opposite direction.”).

	Regarding Claim 28, Edbury discloses a system for conducting a subterranean operation comprising: 
	a wellbore friction modeling system (Edbury, [0101], “For example, a control system may monitor conditions and assess: (1) current surface tension—off bottom surface tension; (2) torque and drag model weight on bit (“WOB”) using surface tension and off bottom friction factor; (3) torque and drag model WOB using torque and off bottom friction factor; and (4) drill-on test WOB against motor differential pressure.” [0293], “In some embodiments, a string windup model is created based on a calibration test. In one embodiment, the drill string may be rotated in one direction until the BHA is rotating and a friction factor has stabilized, at which time the windup is measured.”) comprising: 
	a logic device (Edbury, [0073], “As used herein, a computer system may include processor, a server, a microcontroller, a microcomputer, a programmable logic controller (PLC), an application specific integrated circuit, and other programmable circuits, and these terms are used interchangeably herein.”) configured to:
	Refer to the rejection for Claim 15 which contains similar limitations and subject matter.

	Regarding Claim 29, Edbury discloses the system of claim 28.
	Refer to the rejection for Claims 17 and 18 which contains similar limitations and subject matter.

	Regarding Claim 31, Edbury discloses the system of claim 28.
	Refer to the rejection for Claim 18 which contains similar limitations and subject matter.

	Regarding Claim 32, Edbury discloses the system of claim 28.
	Refer to the rejection for Claims 20 which contains similar limitations and subject matter.

Conclusion
	Claims 1, 3, 4, 8, 9, 12-15, 17, 18, 20, 22-24, 27-29, 31, and 32 are rejected.

Pertinent Arts of Record
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Parmeshwar et al. (U.S. Patent Publication No. 2016/0369619 A1) discloses a method including determining a measured elevation difference between a first position of a sensor and a second position of the sensor, based on measurements taken by an elevation measurement device.
	Benson (U.S. Patent Publication No. 2016/0369619 A1) discloses a method for dual telemetry noise reduction on a drilling rig comprises receiving an acoustic signal including first telemetry data transmitted over a drill string of the drilling rig. 
	Frangos et al. (U.S. Patent Publication No. 2015/0226049 A1) discloses monitoring/control of drilling operation a dimensionality of a full-scale model (e.g., characterizing variables related to cuttings transport, gas migration and/or the like) is reduced and data from a plurality of geographically distributed (e.g., depth varying) sensors is received.
	Edbury et al. (U.S. Patent Publication No. 2014/0291023 A1) discloses a system including one or more sensors configured to sense at least one characteristic of fluid entering a well, one or more sensors configured to sense at least one characteristic of fluid exiting a well; and one or more control systems that receive data from at least one of the sensors.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/P.T.P./Examiner, Art Unit 2146                                                                                                                                                                                                        11/04/2021

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146